Exhibit 10.3

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), is dated as of September
21, 2007, by and among Xplore Technologies Corp., a Delaware corporation (the
“Company”), and each party set forth on the signature pages hereto (each, a
“Holder”, and collectively, the “Holders”).

WHEREAS:

A.  Pursuant to a Subscription Agreement (the “Subscription Agreement”) by and
between the Company and each subscriber thereto (each, an “Investor”, and
collectively, the “Investors”), entered into in connection with a private
placement conducted by the Company (the “Offering”), each Investor has agreed to
subscribe for and the Company has agreed to, upon the terms and conditions set
forth in the Subscription Agreement, issue and sell to the Investor: (i) shares
of the Company’s Series C Convertible Preferred Stock, par value $0.001 per
share (the “Series C Preferred Stock”), which are convertible into shares of the
Company’s common stock (the “Conversion Shares”), in accordance with the terms
of the Company’s Certificate of Designation of the Series C Preferred Stock; and
(ii) warrants (the “Warrants”) to purchase shares of the Company’s common stock,
at an exercise price of $0.50 per share (the “Warrant Shares”), in accordance
with the terms of the Warrants.

B.  In connection with the Offering, the Company has issued to the Selling
Agents warrants (the “Selling Agent Warrants”) to purchase an aggregate of
226,440 shares of the Company’s common stock (the “Selling Agent Warrant
Shares”), at an exercise price of $0.50 per share, in accordance with the terms
of the Selling Agent Warrants.

C.  In connection with the Offering, the Company has issued to SG Phoenix LLC
warrants (the “Phoenix Warrants”) to purchase 660,000 shares of the Company’s
common stock (the “Phoenix Warrant Shares”), at an exercise price of $0.50 per
share, in accordance with the terms of the Phoenix Warrants.

D.  In order to induce each Investor to enter into a Subscription Agreement, the
Company has agreed to provide the registration rights set forth in this
Agreement.

NOW, THEREFORE, in consideration of the mutual promises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the
Holders hereby agree as follows:


--------------------------------------------------------------------------------



1.             REGISTRATION RIGHTS.


(A)           INITIAL REGISTRATION.  PROMPTLY FOLLOWING THE CONSUMMATION OF THE
OFFERING, THE COMPANY WILL FILE A REGISTRATION STATEMENT WITH THE SECURITIES AND
EXCHANGE COMMISSION (THE “SEC”) COVERING THE SALE OF THE REGISTRABLE SECURITIES
BY THE HOLDERS, THE SALE OF ALL OF THE SHARES OF THE COMPANY’S SERIES A
PREFERRED STOCK AND SERIES B PREFERRED STOCK ISSUED AND OUTSTANDING AS OF THE
DATE HEREOF BY THE HOLDERS THEREOF AND THE SALE OF THE SHARES OF COMMON STOCK
ISSUABLE UPON THE EXERCISE OF WARRANTS ISSUED TO LEGEND MERCHANT GROUP (SUBJECT
TO SHAREHOLDER APPROVAL) TO PURCHASE UP TO 2.5 MILLION SHARES OF THE COMPANY’S
COMMON STOCK.  THE COMPANY AGREES TO USE ITS COMMERCIALLY REASONABLE EFFORTS TO
CAUSE SUCH REGISTRATION STATEMENT TO BE DECLARED EFFECTIVE BY THE SEC AS SOON AS
REASONABLY PRACTICABLE AND TO KEEP SUCH REGISTRATION STATEMENT EFFECTIVE FOR A
PERIOD OF SIX (6) MONTHS AFTER IT IS DECLARED EFFECTIVE.


(B)           PIGGYBACK REGISTRATION.  IF DURING THE PERIOD COMMENCING 180 DAYS
AFTER THE CONSUMMATION OF A QUALIFIED PUBLIC OFFERING AND ENDING ON THE THREE
YEAR ANNIVERSARY OF THE DATE HEREOF, THE COMPANY PROPOSES TO REGISTER ANY OF ITS
SECURITIES (INCLUDING ANY PROPOSED REGISTRATION OF THE COMPANY’S SECURITIES FOR
THE BENEFIT OF ANY STOCKHOLDER) UNDER THE SECURITIES ACT (OTHER THAN IN
CONNECTION WITH REGISTRATIONS ON FORM S-4, FORM S-8 OR ANY SUCCESSOR OR SIMILAR
FORMS), AND THE REGISTRATION FORM TO BE USED MAY BE USED FOR THE REGISTRATION OF
REGISTRABLE SECURITIES, THE COMPANY SHALL GIVE WRITTEN NOTICE TO ALL HOLDERS
HOLDING REGISTRABLE SECURITIES OF ITS INTENTION TO EFFECT SUCH A REGISTRATION
AND SHALL, SUBJECT TO THE TERMS OF THIS AGREEMENT, INCLUDE IN SUCH REGISTRATION
ALL REGISTRABLE SECURITIES WITH RESPECT TO WHICH THE COMPANY HAS RECEIVED
WRITTEN REQUESTS FOR INCLUSION THEREIN WITHIN 20 DAYS AFTER THE DELIVERY OF THE
COMPANY’S NOTICE; PROVIDED, HOWEVER, THAT THE COMPANY HAS RECEIVED WRITTEN
REQUESTS FROM HOLDERS HOLDING AT LEAST A MAJORITY OF THE THEN OUTSTANDING
REGISTRABLE SECURITIES (A “PIGGYBACK REGISTRATION”).


(C)           PRIORITY ON PRIMARY REGISTRATIONS.  IF A PIGGYBACK REGISTRATION IS
AN UNDERWRITTEN PRIMARY REGISTRATION ON BEHALF OF THE COMPANY, AND THE MANAGING
UNDERWRITER ADVISES THE COMPANY IN WRITING THAT, IN ITS OPINION, THE TOTAL
NUMBER OF SECURITIES REQUESTED TO BE INCLUDED IN SUCH REGISTRATION EXCEEDS THE
NUMBER WHICH CAN BE SOLD IN AN ORDERLY MANNER IN SUCH OFFERING WITHIN A PRICE
RANGE ACCEPTABLE TO THE COMPANY, THEN THE COMPANY SHALL INCLUDE IN SUCH
REGISTRATION (I) FIRST, THE SECURITIES THE COMPANY PROPOSES TO SELL, (II)
SECOND, THE REGISTRABLE SECURITIES REQUESTED BY THE HOLDERS THEREOF TO BE
INCLUDED IN SUCH REGISTRATION, PRO RATA AMONG SUCH HOLDERS, AND (III) THIRD, ANY
OTHER SECURITIES REQUESTED TO BE INCLUDED IN SUCH REGISTRATION.


(D)           PRIORITY ON SECONDARY REGISTRATIONS.  IF A PIGGYBACK REGISTRATION
IS AN UNDERWRITTEN SECONDARY REGISTRATION ON BEHALF OF HOLDERS OF THE COMPANY’S
SECURITIES OTHER THAN THE HOLDERS (“OTHER HOLDERS”), AND THE MANAGING
UNDERWRITER ADVISES THE COMPANY IN WRITING THAT, IN ITS OPINION, THE TOTAL
NUMBER OF SECURITIES REQUESTED TO BE INCLUDED IN SUCH REGISTRATION EXCEEDS THE
NUMBER WHICH CAN BE SOLD IN AN ORDERLY MANNER IN SUCH OFFERING WITHIN A PRICE
RANGE ACCEPTABLE TO A MAJORITY OF THE SECURITIES HELD BY THE OTHER HOLDERS TO BE
INCLUDED IN SUCH REGISTRATION, THEN THE COMPANY SHALL INCLUDE IN SUCH
REGISTRATION (I) FIRST, THE SECURITIES REQUESTED BY THE OTHER HOLDERS TO BE
INCLUDED IN SUCH REGISTRATION, PRO RATA AMONG THE OTHER HOLDERS, (II) SECOND,
THE REGISTRABLE SECURITIES REQUESTED BY THE HOLDERS THEREOF TO BE INCLUDED IN
SUCH REGISTRATION, PRO RATA AMONG SUCH HOLDERS, AND (III) THIRD, ANY OTHER
SECURITIES REQUESTED TO BE INCLUDED IN SUCH REGISTRATION.

2


--------------------------------------------------------------------------------



2.             HOLDBACK AGREEMENT.  DURING THE TERM OF THIS AGREEMENT, EACH
HOLDER AGREES NOT TO EFFECT ANY PUBLIC SALE OR DISTRIBUTION (INCLUDING SALES
PURSUANT TO RULE 144, SHORT SALES, AND OTHER DERIVATIVE TRANSACTIONS) OF EQUITY
SECURITIES OF THE COMPANY, OR ANY SECURITIES, OPTIONS OR RIGHTS CONVERTIBLE INTO
OR EXCHANGEABLE OR EXERCISABLE FOR SUCH SECURITIES, DURING THE SEVEN DAYS PRIOR
TO AND THE 180-DAY PERIOD BEGINNING ON THE EFFECTIVE DATE OF ANY UNDERWRITTEN
REGISTRATION (EXCEPT AS PART OF SUCH UNDERWRITTEN REGISTRATION), TO THE EXTENT
REQUESTED BY THE MANAGING UNDERWRITER IN AN UNDERWRITTEN REGISTERED PUBLIC
OFFERING.


3.             REGISTRATION PROCEDURES. IN CONNECTION WITH ANY PIGGYBACK
REGISTRATION, THE COMPANY SHALL:


(A)           NOTIFY IN WRITING EACH SELLER OF REGISTRABLE SECURITIES OF THE
EFFECTIVENESS OF THE APPLICABLE REGISTRATION STATEMENT AND PREPARE AND FILE WITH
THE SEC SUCH AMENDMENTS AND SUPPLEMENTS TO SUCH REGISTRATION STATEMENT AND THE
PROSPECTUS USED IN CONNECTION THEREWITH AS MAY BE NECESSARY TO KEEP SUCH
REGISTRATION STATEMENT EFFECTIVE FOR A PERIOD OF NOT LESS THAN 180 DAYS AND
COMPLY WITH THE PROVISIONS OF THE SECURITIES ACT WITH RESPECT TO THE DISPOSITION
OF ALL SECURITIES COVERED BY SUCH REGISTRATION STATEMENT DURING SUCH PERIOD IN
ACCORDANCE WITH THE INTENDED METHODS OF DISPOSITION BY THE SELLERS THEREOF SET
FORTH IN SUCH REGISTRATION STATEMENT;


(B)           FURNISH TO EACH SELLER OF REGISTRABLE SECURITIES SUCH NUMBER OF
COPIES OF THE APPLICABLE REGISTRATION STATEMENT, EACH AMENDMENT AND SUPPLEMENT
THERETO, THE PROSPECTUS INCLUDED IN SUCH REGISTRATION STATEMENT (INCLUDING EACH
PRELIMINARY PROSPECTUS) AND SUCH OTHER DOCUMENTS AS SUCH SELLER MAY REASONABLY
REQUEST IN ORDER TO FACILITATE THE DISPOSITION OF THE REGISTRABLE SECURITIES
OWNED BY SUCH SELLER;


(C)           USE COMMERCIALLY REASONABLE EFFORTS TO REGISTER OR QUALIFY SUCH
REGISTRABLE SECURITIES UNDER SUCH OTHER SECURITIES OR BLUE SKY LAWS OF SUCH
JURISDICTIONS IN THE UNITED STATES OR CANADA AS ANY SELLER REASONABLY REQUESTS
AND DO ANY AND ALL OTHER ACTS AND THINGS WHICH MAY BE REASONABLY NECESSARY OR
ADVISABLE TO ENABLE SUCH SELLER OF REGISTRABLE SECURITIES TO CONSUMMATE THE
DISPOSITION IN SUCH JURISDICTIONS OF THE REGISTRABLE SECURITIES OWNED BY SUCH
SELLER OF REGISTRABLE SECURITIES (PROVIDED THAT THE COMPANY SHALL NOT BE
REQUIRED TO (I) QUALIFY TO DO BUSINESS IN ANY JURISDICTION WHERE IT WOULD NOT
OTHERWISE BE REQUIRED TO QUALIFY BUT FOR THIS SECTION 3(C), (II) SUBJECT ITSELF
TO TAXATION IN ANY SUCH JURISDICTION, OR (III) CONSENT TO GENERAL SERVICE OF
PROCESS IN ANY SUCH JURISDICTION);


(D)           PROMPTLY NOTIFY IN WRITING EACH SELLER OF REGISTRABLE SECURITIES,
AT ANY TIME WHEN A PROSPECTUS RELATING THERETO IS REQUIRED TO BE DELIVERED UNDER
THE SECURITIES ACT, OF THE HAPPENING OF ANY EVENT AS A RESULT OF WHICH THE
PROSPECTUS INCLUDED IN THE APPLICABLE REGISTRATION STATEMENT CONTAINS AN UNTRUE
STATEMENT OF A MATERIAL FACT OR OMITS ANY FACT NECESSARY TO MAKE THE STATEMENTS
THEREIN NOT MISLEADING IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE,
AND TO PREPARE AND FURNISH TO EACH SUCH SELLER A REASONABLE NUMBER OF COPIES OF
A SUPPLEMENT OR AMENDMENT TO SUCH PROSPECTUS SO THAT, AS THEREAFTER DELIVERED TO
THE PURCHASERS OF SUCH REGISTRABLE SECURITIES, SUCH PROSPECTUS WILL NOT CONTAIN
AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY FACT NECESSARY TO
MAKE THE STATEMENTS THEREIN NOT MISLEADING IN LIGHT OF THE CIRCUMSTANCES UNDER
WHICH THEY WERE MADE;

3


--------------------------------------------------------------------------------



(E)           CAUSE ALL SUCH REGISTRABLE SECURITIES TO BE LISTED ON EACH
SECURITIES EXCHANGE AND TRADING SYSTEM ON WHICH SIMILAR SECURITIES ISSUED BY THE
COMPANY ARE THEN LISTED; AND


(F)            IN THE EVENT OF THE ISSUANCE OF ANY STOP ORDER SUSPENDING THE
EFFECTIVENESS OF A REGISTRATION STATEMENT, OR OF ANY ORDER SUSPENDING OR
PREVENTING THE USE OF ANY RELATED PROSPECTUS OR SUSPENDING THE QUALIFICATION OF
ANY EQUITY SECURITIES INCLUDED IN SUCH REGISTRATION STATEMENT FOR SALE IN ANY
JURISDICTION, THE COMPANY SHALL USE COMMERCIALLY REASONABLE EFFORTS TO OBTAIN
THE WITHDRAWAL OF SUCH ORDER.


4.             OBLIGATIONS OF THE HOLDERS.


(A)           AT LEAST FIVE (5) BUSINESS DAYS PRIOR TO THE FIRST ANTICIPATED
FILING DATE OF A REGISTRATION STATEMENT WHICH INCLUDES REGISTRABLE SECURITIES
PURSUANT TO THE TERMS OF SECTION 1 HEREOF, THE COMPANY SHALL NOTIFY EACH HOLDER
IN WRITING OF THE INFORMATION THE COMPANY REQUIRES FROM EACH SUCH HOLDER IF SUCH
HOLDER ELECTS TO HAVE ANY OF SUCH HOLDER’S REGISTRABLE SECURITIES INCLUDED IN
SUCH REGISTRATION STATEMENT. IT SHALL BE A CONDITION PRECEDENT TO THE
OBLIGATIONS OF THE COMPANY TO COMPLETE THE REGISTRATION PURSUANT TO THIS
AGREEMENT WITH RESPECT TO THE REGISTRABLE SECURITIES OF A PARTICULAR HOLDER THAT
SUCH HOLDER SHALL FURNISH TO THE COMPANY SUCH INFORMATION REGARDING ITSELF, THE
REGISTRABLE SECURITIES HELD BY IT AND THE INTENDED METHOD OF DISPOSITION OF THE
REGISTRABLE SECURITIES HELD BY IT AS SHALL BE REASONABLY REQUIRED IN ACCORDANCE
WITH THE SECURITIES ACT TO EFFECT THE EFFECTIVENESS OF THE REGISTRATION OF SUCH
REGISTRABLE SECURITIES AND SHALL EXECUTE SUCH DOCUMENTS IN CONNECTION WITH SUCH
REGISTRATION AS THE COMPANY MAY REASONABLY REQUEST.


(B)           EACH HOLDER SHALL COOPERATE WITH THE COMPANY AS REASONABLY
REQUESTED BY THE COMPANY IN CONNECTION WITH THE PREPARATION AND FILING OF ANY
REGISTRATION STATEMENT HEREUNDER, UNLESS SUCH HOLDER HAS NOTIFIED THE COMPANY IN
WRITING OF SUCH HOLDER’S ELECTION TO EXCLUDE ALL OF SUCH HOLDER’S REGISTRABLE
SECURITIES FROM SUCH REGISTRATION STATEMENT.


(C)           EACH HOLDER AGREES THAT, UPON RECEIPT OF ANY NOTICE FROM THE
COMPANY OF THE HAPPENING OF ANY EVENT OF THE KIND DESCRIBED IN SECTION 3(D),
SUCH HOLDER WILL IMMEDIATELY DISCONTINUE DISPOSITION OF ITS REGISTRABLE
SECURITIES PURSUANT TO ANY REGISTRATION STATEMENT COVERING SUCH REGISTRABLE
SECURITIES UNTIL SUCH HOLDER’S RECEIPT OF THE COPIES OF THE SUPPLEMENTED OR
AMENDED PROSPECTUS CONTEMPLATED BY SECTION 3(D) OR RECEIPT OF NOTICE THAT NO
SUPPLEMENT OR AMENDMENT IS REQUIRED.


(D)           EACH HOLDER SHALL COMPLY WITH THE PROSPECTUS DELIVERY REQUIREMENTS
OF THE SECURITIES ACT AS APPLICABLE TO IT IN CONNECTION WITH SALES OF
REGISTRABLE SECURITIES PURSUANT TO THE REGISTRATION STATEMENT.


5.             REGISTRATION EXPENSES.  ALL REASONABLE EXPENSES (OTHER THAN
UNDERWRITING DISCOUNTS AND COMMISSIONS, STOCK TRANSFER TAXES, AND ANY ATTORNEYS’
FEES OF THE SELLERS) INCURRED IN CONNECTION WITH REGISTRATIONS, FILINGS OR
QUALIFICATIONS PURSUANT TO THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, ALL
REGISTRATION, LISTING AND QUALIFICATIONS FEES, PRINTERS AND ACCOUNTING FEES, AND
FEES AND DISBURSEMENTS OF COUNSEL FOR THE COMPANY, SHALL BE PAID BY THE COMPANY.

4


--------------------------------------------------------------------------------



6.             INDEMNIFICATION.


(A)           THE COMPANY AGREES TO INDEMNIFY AND HOLD HARMLESS, TO THE FULLEST
EXTENT PERMITTED BY LAW, EACH SELLER, ITS OFFICERS, DIRECTORS, AGENTS, PARTNERS
AND EMPLOYEES, AND EACH PERSON WHO CONTROLS SUCH SELLER (WITHIN THE MEANING OF
THE SECURITIES ACT) AGAINST ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES, AND
EXPENSES (OR ACTIONS OR PROCEEDINGS, WHETHER COMMENCED OR THREATENED, IN RESPECT
THEREOF) TO WHICH ANY SUCH INDEMNIFIED PARTY BECOMES SUBJECT UNDER THE
SECURITIES ACT OR OTHERWISE (COLLECTIVELY, “LOSSES”) ARISING OUT OF OR BASED
UPON (I) ANY UNTRUE, OR ALLEGED UNTRUE, STATEMENT OF A MATERIAL FACT CONTAINED
IN ANY REGISTRATION STATEMENT, PROSPECTUS OR PRELIMINARY PROSPECTUS (AS AMENDED
OR SUPPLEMENTED), OR ARISING OUT OF OR RELATED TO ANY OMISSION OR ALLEGED
OMISSION TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO
MAKE THE STATEMENTS THEREIN (IN THE CASE OF A PROSPECTUS OR SUPPLEMENT THERETO,
IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE) NOT MISLEADING, OR
(II) ANY VIOLATION OR ALLEGED VIOLATION BY THE COMPANY OF THE SECURITIES ACT OR
ANY STATE SECURITIES LAW, OR ANY RULE OR REGULATION THEREUNDER, IN CONNECTION
WITH THE PERFORMANCE OF ITS OBLIGATIONS UNDER THIS AGREEMENT; PROVIDED, THAT THE
COMPANY SHALL NOT BE LIABLE IN ANY SUCH CASE TO THE EXTENT THAT ANY SUCH LOSSES
RESULT FROM, ARISE OUT OF OR ARE BASED UPON AN UNTRUE STATEMENT OR OMISSION MADE
IN SUCH REGISTRATION STATEMENT, PROSPECTUS OR PRELIMINARY PROSPECTUS, OR
AMENDMENT OR SUPPLEMENT THERETO, IN RELIANCE UPON, AND IN CONFORMITY WITH,
WRITTEN INFORMATION PREPARED AND FURNISHED IN WRITING TO THE COMPANY BY A SELLER
OF REGISTRABLE SECURITIES EXPRESSLY FOR USE THEREIN OR BY SUCH SELLER’S FAILURE
TO DELIVER A COPY OF THE REGISTRATION STATEMENT OR PROSPECTUS OR ANY AMENDMENTS
OR SUPPLEMENTS THERETO AFTER THE COMPANY HAS FURNISHED SUCH SELLER WITH COPIES
OF THE SAME.


(B)           IN CONNECTION WITH ANY REGISTRATION STATEMENT IN WHICH A SELLER IS
PARTICIPATING, EACH SUCH SELLER AGREES TO, SEVERALLY AND NOT JOINTLY, INDEMNIFY
AND HOLD HARMLESS, TO THE FULLEST EXTENT PERMITTED BY LAW, THE COMPANY, ITS
DIRECTORS, OFFICERS, AGENTS AND EMPLOYEES, AND EACH PERSON, IF ANY, WHO CONTROLS
THE COMPANY (WITHIN THE MEANING OF THE SECURITIES ACT) AGAINST ANY LOSSES
ARISING OUT OF OR BASED UPON (I) SUCH SELLER’S FAILURE TO COMPLY WITH THE
PROSPECTUS DELIVERY REQUIREMENTS OF THE SECURITIES ACT OR (II) ANY UNTRUE, OR
ALLEGED UNTRUE, STATEMENT OF A MATERIAL FACT CONTAINED IN ANY REGISTRATION
STATEMENT, PROSPECTUS OR PRELIMINARY PROSPECTUS (AS AMENDED OR SUPPLEMENTED), OR
ARISING OUT OF OR RELATED TO ANY OMISSION OR ALLEGED OMISSION TO STATE A
MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS
THEREIN NOT MISLEADING, BUT ONLY TO THE EXTENT THAT SUCH UNTRUE STATEMENT OR
OMISSION IS MADE IN RELIANCE UPON, AND IN CONFORMITY WITH, WRITTEN INFORMATION
PREPARED AND FURNISHED TO THE COMPANY BY SUCH SELLER EXPRESSLY FOR USE THEREIN;
AND SUCH SELLER WILL REIMBURSE THE COMPANY AND EACH SUCH OTHER INDEMNIFIED PARTY
FOR ANY REASONABLE LEGAL OR ANY OTHER REASONABLE EXPENSES INCURRED BY THEM IN
CONNECTION WITH INVESTIGATING OR DEFENDING ANY SUCH LOSSES; PROVIDED, THAT THE
INDEMNITY AGREEMENT CONTAINED IN THIS SECTION 6(B) SHALL BE LIMITED TO THE NET
AMOUNT OF PROCEEDS RECEIVED BY SUCH SELLER FROM THE SALE OF ITS REGISTRABLE
SECURITIES PURSUANT TO SUCH REGISTRATION STATEMENT.


(C)           ANY PERSON ENTITLED TO INDEMNIFICATION HEREUNDER WILL (I) GIVE
PROMPT WRITTEN NOTICE TO THE INDEMNIFYING PARTY OF ANY CLAIM WITH RESPECT TO
WHICH IT SEEKS INDEMNIFICATION (PROVIDED THAT THE FAILURE TO GIVE PROMPT WRITTEN
NOTICE SHALL NOT IMPAIR ANY PERSON’S RIGHT TO INDEMNIFICATION HEREUNDER, BUT
ONLY TO THE EXTENT SUCH FAILURE HAS NOT PREJUDICED THE INDEMNIFYING PARTY) AND
(II) UNLESS IN SUCH INDEMNIFIED PARTY’S REASONABLE JUDGMENT A CONFLICT OF
INTEREST BETWEEN SUCH INDEMNIFIED AND INDEMNIFYING PARTIES EXISTS WITH RESPECT
TO SUCH CLAIM, PERMIT SUCH INDEMNIFYING PARTY TO ASSUME THE DEFENSE OF SUCH
CLAIM WITH COUNSEL REASONABLY SATISFACTORY TO THE INDEMNIFIED PARTY. IF SUCH
DEFENSE IS ASSUMED, THEN THE

5


--------------------------------------------------------------------------------



INDEMNIFYING PARTY WILL NOT BE SUBJECT TO ANY LIABILITY FOR ANY SETTLEMENT MADE
BY THE INDEMNIFIED PARTY WITHOUT ITS CONSENT (BUT SUCH CONSENT WILL NOT BE
UNREASONABLY WITHHELD). AN INDEMNIFYING PARTY WHO IS NOT ENTITLED TO, OR ELECTS
NOT TO, ASSUME THE DEFENSE OF A CLAIM WILL NOT BE OBLIGATED TO PAY THE FEES AND
EXPENSES OF MORE THAN ONE COUNSEL FOR ALL PARTIES INDEMNIFIED BY SUCH
INDEMNIFYING PARTY WITH RESPECT TO SUCH CLAIM.


(D)           THE INDEMNIFICATION PROVIDED FOR UNDER THIS AGREEMENT SHALL BE IN
ADDITION TO ANY OTHER RIGHTS TO INDEMNIFICATION OR CONTRIBUTION WHICH ANY
INDEMNIFIED PARTY MAY HAVE PURSUANT TO LAW OR CONTRACT.


7.             CONTRIBUTION.


(A)           IF THE INDEMNIFICATION PROVIDED FOR IN SECTION 6 IS UNAVAILABLE TO
OR IS INSUFFICIENT TO HOLD HARMLESS AN INDEMNIFIED PARTY UNDER SECTION 6 IN
RESPECT TO ANY LOSSES REFERRED TO THEREIN, THEN EACH INDEMNIFYING PARTY, IN LIEU
OF INDEMNIFYING THE INDEMNIFIED PARTY, SHALL CONTRIBUTE TO THE AMOUNT PAID OR
PAYABLE BY SUCH INDEMNIFIED PARTY AS A RESULT OF SUCH LOSSES (I) IN SUCH
PROPORTION AS IS APPROPRIATE TO REFLECT THE RELATIVE FAULT OF THE COMPANY, THE
SELLERS OF REGISTRABLE SECURITIES, ANY OTHER SELLING STOCKHOLDERS AND THE
UNDERWRITERS, IF ANY, IN CONNECTION WITH THE STATEMENTS OR OMISSIONS WHICH
RESULTED IN SUCH LOSSES, OR (II) IF THE ALLOCATION PROVIDED BY CLAUSE (I) ABOVE
IS NOT PERMITTED BY APPLICABLE LAW, THEN IN SUCH PROPORTION AS IS APPROPRIATE TO
REFLECT NOT ONLY THE RELATIVE FAULT REFERRED TO IN CLAUSE (I) ABOVE BUT ALSO THE
RELATIVE BENEFITS RECEIVED BY THE COMPANY, THE SELLERS OF REGISTRABLE
SECURITIES, THE OTHER SELLING STOCKHOLDERS AND THE UNDERWRITERS, IF ANY, FROM
THE OFFERING OF REGISTRABLE SECURITIES, AS WELL AS ANY OTHER RELEVANT EQUITABLE
CONSIDERATIONS. THE RELATIVE BENEFITS RECEIVED BY THE COMPANY, THE SELLERS OF
REGISTRABLE SECURITIES, THE OTHER SELLING STOCKHOLDERS AND THE UNDERWRITERS, IF
ANY, SHALL BE DEEMED TO BE IN THE SAME RESPECTIVE PROPORTIONS THAT THE PROCEEDS
OR COMMISSIONS FROM THE OFFERING RECEIVED BY THE COMPANY, THE SELLERS OF
REGISTRABLE SECURITIES, THE OTHER SELLING STOCKHOLDERS AND THE UNDERWRITERS, IF
ANY, BEAR TO THE AGGREGATE PUBLIC OFFERING PRICE OF THE REGISTRABLE SECURITIES.
THE RELATIVE FAULT OF THE COMPANY, THE SELLERS OF REGISTRABLE SECURITIES, THE
OTHER SELLING STOCKHOLDERS AND THE UNDERWRITERS, IF ANY, SHALL BE DETERMINED BY
REFERENCE TO, AMONG OTHER THINGS, WHETHER THE UNTRUE STATEMENT OF A MATERIAL
FACT OR THE OMISSION TO STATE A MATERIAL FACT RELATES TO INFORMATION SUPPLIED BY
THE COMPANY, THE SELLERS OF REGISTRABLE SECURITIES, THE OTHER SELLING
STOCKHOLDERS OR THE UNDERWRITERS, IF ANY, AND SUCH PERSON’S RELATIVE INTENT,
KNOWLEDGE, ACCESS TO INFORMATION AND OPPORTUNITY TO CORRECT OR PREVENT SUCH
STATEMENT OR OMISSION.


(B)           THE COMPANY AND THE SELLERS OF REGISTRABLE SECURITIES AGREE THAT
IT WOULD NOT BE JUST AND EQUITABLE IF CONTRIBUTION PURSUANT TO THIS SECTION 7
WERE DETERMINED SOLELY BY PRO RATA ALLOCATION OR BY ANY OTHER METHOD OF
ALLOCATION WHICH DOES NOT TAKE ACCOUNT OF THE EQUITABLE CONSIDERATIONS REFERRED
TO IN SECTION 7(A). IN NO EVENT SHALL A SELLER OF REGISTRABLE SECURITIES BE
REQUIRED TO CONTRIBUTE PURSUANT TO THIS SECTION 7 ANY AMOUNT IN EXCESS OF THE
PROCEEDS (NET OF UNDERWRITING DISCOUNTS, COMMISSIONS AND EXPENSES) RECEIVED BY
SUCH SELLER FROM THE SALE OF ITS REGISTRABLE SECURITIES UNDER SUCH REGISTRATION
STATEMENT. NO PERSON GUILTY OF FRAUDULENT MISREPRESENTATION SHALL BE ENTITLED TO
CONTRIBUTION FROM ANY PERSON WHO WAS NOT GUILTY OF SUCH FRAUDULENT
MISREPRESENTATION.

6


--------------------------------------------------------------------------------



8.             PARTICIPATION IN UNDERWRITTEN REGISTRATIONS.   NO HOLDER MAY
PARTICIPATE IN ANY UNDERWRITTEN REGISTRATION HEREUNDER UNLESS SUCH HOLDER (I)
AGREES TO SELL ITS REGISTRABLE SECURITIES ON THE BASIS PROVIDED IN ANY
UNDERWRITING ARRANGEMENTS APPROVED BY THE HOLDER, AND (II) COMPLETES AND
EXECUTES ALL QUESTIONNAIRES, POWERS OF ATTORNEY, INDEMNITIES, UNDERWRITING
AGREEMENTS, AND OTHER DOCUMENTS REQUIRED UNDER THE TERMS OF SUCH UNDERWRITING
ARRANGEMENTS; PROVIDED, THAT NO HOLDER SHALL BE REQUIRED TO FURNISH ANY
INFORMATION OR MAKE ANY REPRESENTATIONS OR WARRANTIES, OTHER THAN INFORMATION
AND REPRESENTATIONS AND WARRANTIES REGARDING SUCH HOLDER, SUCH HOLDER’S
REGISTRABLE SECURITIES AND SUCH HOLDER’S INTENDED METHOD OF DISTRIBUTION, AND
ANY OTHER INFORMATION REQUIRED TO BE SUPPLIED BY LAW. SUCH HOLDER SHALL AGREE TO
INDEMNIFY THE UNDERWRITERS AND OTHER PERSONS EMPLOYED BY, RELATED TO OR
AFFILIATED WITH, THE UNDERWRITERS IN CONNECTION WITH SUCH REGISTRATION WITH
RESPECT TO ANY REPRESENTATION OR WARRANTY MADE BY SUCH HOLDER IF SO REQUIRED BY
THE UNDERWRITERS PROVIDED THAT THE INDEMNIFICATION OBLIGATION OF SUCH HOLDER IS
PRO RATA WITH THE OTHER SELLING SECURITY HOLDERS OF THE COMPANY SELLING
SECURITIES IN SUCH OFFERING AND IS LIMITED TO THE AGGREGATE PROCEEDS RECEIVED BY
SUCH HOLDER IN CONNECTION WITH SUCH OFFERING.


9.             DEFINITIONS.

“Business Day” means any day other than Saturday, Sunday or a day on which
chartered banks are closed for business in New York, New York.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, any other business entity and a governmental entity
or any department, agency or political subdivision thereof.

“Qualified Public Offering” means a firm commitment underwritten public offering
of the Company’s common stock at a price not less than $0.85 per share (subject
to appropriate adjustment for stock splits, combinations and other similar
recapitalizations affecting the Company’s common stock) resulting in at least
$20 million of proceeds, net of the underwriting discount and commission, to the
Company.

“Registrable Securities” means (i) the Conversion Shares issued or issuable upon
conversion of the Series C Preferred Stock, (ii) the Warrant Shares issued or
issuable upon exercise of the Warrants, (iii) the Selling Agent Warrant Shares
issued or issuable upon exercise of the Selling Agent Warrants, (iv) the Phoenix
Warrant Shares issued or issuable upon exercise of the Phoenix Warrants, (v) the
LMG Warrant Shares issued or issuable upon exercise of the LMG Warrants, and
(vi) any share capital of the Company issued or issuable with respect to the
Conversion Shares, the Warrant Shares, the Selling Agent Warrant Shares, the
Phoenix Warrant Shares or the LMG Warrant Shares as a result of any stock split,
stock dividend, recapitalization, exchange or similar event; provided, that such
securities will not be deemed to be “Registrable Securities” when (a) a
registration statement with respect to the sale of such securities has become
effective under the Securities Act and such securities have been disposed of in
accordance with such registration statement, (b) such securities have been sold
to the public pursuant to Rule 144, (c) such securities may be sold to the
public pursuant to Rule 144(k), or (d) such securities have ceased to be
outstanding.

7


--------------------------------------------------------------------------------


“Registration Statement” means a registration statement or registration
statements of the Company filed under the Securities Act covering Registrable
Securities.

“Securities Act” means the Securities Act of 1933, as amended, or any successor
federal law then in force, together with all rules and regulations promulgated
thereunder.

“Seller” means a holder of Registrable Securities whose such Registrable
Securities are included in any Registration Statement.

“Selling Agents” means Legend Merchant Group, Andrew Garrett, Inc., John Thomas
Financial and McKyle Clyburn and their respective successors and assigns.


10.           MISCELLANEOUS. 


(A)           REMEDIES.  ANY PERSON HAVING RIGHTS UNDER ANY PROVISION OF THIS
AGREEMENT SHALL BE ENTITLED TO ENFORCE SUCH RIGHTS SPECIFICALLY TO RECOVER
DAMAGES CAUSED BY REASON OF ANY BREACH OF ANY PROVISION OF THIS AGREEMENT AND TO
EXERCISE ALL OTHER RIGHTS GRANTED BY LAW. THE PARTIES HERETO AGREE AND
ACKNOWLEDGE THAT MONEY DAMAGES MAY NOT BE AN ADEQUATE REMEDY FOR ANY BREACH OF
THE PROVISIONS OF THIS AGREEMENT AND THAT ANY PARTY MAY IN ITS SOLE DISCRETION
APPLY TO ANY COURT OF COMPETENT JURISDICTION (WITHOUT POSTING ANY BOND OR OTHER
SECURITY) FOR SPECIFIC PERFORMANCE AND FOR OTHER INJUNCTIVE RELIEF IN ORDER TO
ENFORCE OR PREVENT VIOLATION OF THE PROVISIONS OF THIS AGREEMENT. NOTHING
CONTAINED IN THIS AGREEMENT SHALL BE CONSTRUED TO CONFER UPON ANY PERSON WHO IS
NOT A SIGNATORY HERETO ANY RIGHTS OR BENEFITS, WHETHER AS A THIRD PARTY
BENEFICIARY OR OTHERWISE. 


(B)           AMENDMENTS AND WAIVERS.  EXCEPT AS OTHERWISE PROVIDED HEREIN, NO
MODIFICATION, AMENDMENT, OR WAIVER OF ANY PROVISION OF THIS AGREEMENT SHALL BE
EFFECTIVE AGAINST THE COMPANY OR THE HOLDERS UNLESS SUCH MODIFICATION,
AMENDMENT, OR WAIVER IS APPROVED IN WRITING BY THE COMPANY AND THE HOLDERS OF AT
LEAST A MAJORITY OF THE REGISTRABLE SECURITIES THEN IN EXISTENCE. NO FAILURE BY
ANY PARTY TO INSIST UPON THE STRICT PERFORMANCE OF ANY COVENANT, DUTY,
AGREEMENT, OR CONDITION OF THIS AGREEMENT OR TO EXERCISE ANY RIGHT OR REMEDY
CONSEQUENT UPON A BREACH THEREOF SHALL CONSTITUTE A WAIVER OF ANY SUCH BREACH OR
ANY OTHER COVENANT, DUTY, AGREEMENT, OR CONDITION.


(C)           SUCCESSORS AND ASSIGNS; TRANSFERABILITY OF REGISTRATION RIGHTS. 
ALL COVENANTS AND AGREEMENTS IN THIS AGREEMENT BY OR ON BEHALF OF ANY OF THE
PARTIES HERETO SHALL BIND AND INURE TO THE BENEFIT OF THE RESPECTIVE SUCCESSORS
AND ASSIGNS OF THE PARTIES HERETO WHETHER SO EXPRESSED OR NOT. IN ADDITION,
WHETHER OR NOT ANY EXPRESS ASSIGNMENT HAS BEEN MADE, THE PROVISIONS OF THIS
AGREEMENT WHICH ARE FOR THE BENEFIT OF PURCHASERS OR HOLDERS OF REGISTRABLE
SECURITIES ARE ALSO FOR THE BENEFIT OF, AND ENFORCEABLE BY, ANY SUBSEQUENT
HOLDER OF REGISTRABLE SECURITIES. NOTWITHSTANDING THE FOREGOING, IN ORDER TO
OBTAIN THE BENEFIT OF THIS AGREEMENT, ANY SUBSEQUENT HOLDER OF REGISTRABLE
SECURITIES MUST EXECUTE A COUNTERPART TO THIS AGREEMENT, THEREBY AGREEING TO BE
BOUND BY THE TERMS HEREOF.


(D)           SEVERABILITY. WHENEVER POSSIBLE, EACH PROVISION OF THIS AGREEMENT
SHALL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER
APPLICABLE LAW, BUT IF ANY PROVISION OF THIS AGREEMENT IS HELD TO BE PROHIBITED
BY OR INVALID UNDER APPLICABLE LAW, SUCH

8


--------------------------------------------------------------------------------



PROVISION SHALL BE INEFFECTIVE ONLY TO THE EXTENT OF SUCH PROHIBITION OR
INVALIDITY, WITHOUT INVALIDATING THE REMAINDER OF THIS AGREEMENT.


(E)           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS,
EACH OF WHICH SHALL BE DEEMED AN ORIGINAL BUT ALL OF WHICH SHALL CONSTITUTE ONE
AND THE SAME AGREEMENT. THIS AGREEMENT, ONCE EXECUTED BY A PARTY, MAY BE
DELIVERED TO THE OTHER PARTY HERETO BY FACSIMILE TRANSMISSION OF A COPY OF THIS
AGREEMENT BEARING THE SIGNATURE OF THE PARTY SO DELIVERING THIS AGREEMENT.


(F)            DESCRIPTIVE HEADINGS.  THE DESCRIPTIVE HEADINGS OF THIS AGREEMENT
ARE INSERTED FOR CONVENIENCE ONLY AND DO NOT CONSTITUTE A SUBSTANTIVE PART OF
THIS AGREEMENT.  WHENEVER REQUIRED BY THE CONTEXT, ANY PRONOUN USED IN THIS
AGREEMENT SHALL INCLUDE THE CORRESPONDING MASCULINE, FEMININE, OR NEUTER FORMS,
AND THE SINGULAR FORM OF NOUNS, PRONOUNS, AND VERBS SHALL INCLUDE THE PLURAL AND
VICE VERSA. THE USE OF THE WORD “INCLUDING” IN THIS AGREEMENT SHALL BE, IN EACH
CASE, BY WAY OF EXAMPLE AND WITHOUT LIMITATION. THE USE OF THE WORDS “OR,”
“EITHER,” AND “ANY” SHALL NOT BE EXCLUSIVE. REFERENCE TO ANY AGREEMENT,
DOCUMENT, OR INSTRUMENT MEANS SUCH AGREEMENT, DOCUMENT, OR INSTRUMENT AS AMENDED
OR OTHERWISE MODIFIED FROM TIME TO TIME IN ACCORDANCE WITH THE TERMS THEREOF,
AND IF APPLICABLE HEREOF.


(G)           GOVERNING LAW.  ALL ISSUES AND QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
DELAWARE, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW RULES OR
PROVISIONS (WHETHER OF THE STATE OF DELAWARE OR ANY OTHER JURISDICTION) THAT
WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE
OF DELAWARE.


(H)           NOTICES.  ANY AND ALL NOTICES OR OTHER COMMUNICATIONS OR
DELIVERIES REQUIRED OR PERMITTED TO BE PROVIDED HEREUNDER SHALL BE IN WRITING
AND SHALL BE DEEMED GIVEN AND EFFECTIVE ON THE EARLIER OF (I) THE BUSINESS DAY
FOLLOWING THE DATE OF MAILING, IF SENT BY NATIONALLY RECOGNIZED OVERNIGHT
COURIER SERVICE, (II) FIVE (5) DAYS FOLLOWING THE DATE OF MAILING, IF SENT BY
REGISTERED OR CERTIFIED MAIL (POSTAGE PREPAID RETURN RECEIPT REQUESTED), OR
(III) ACTUAL RECEIPT BY THE PARTY TO WHOM SUCH NOTICE IS REQUIRED TO BE GIVEN.
SUCH NOTICES, DEMANDS AND OTHER COMMUNICATIONS SHALL BE SENT TO EACH HOLDER AT
THE ADDRESSES INDICATED ON ITS SIGNATURE PAGE AND TO THE COMPANY AT XPLORE
TECHNOLOGIES CORP., 14000 SUMMIT DRIVE, SUITE 900, AUSTIN, TEXAS 78728,
ATTENTION: MICHAEL J. RAPISAND, WITH A COPY TO THELEN REID BROWN RAYSMAN &
STEINER LLP, 875 THIRD AVENUE, NEW YORK, NEW YORK 10022, ATTENTION: JONATHAN J.
RUSSO, ESQ.


(I)            ENTIRE AGREEMENT.  THIS AGREEMENT CONSTITUTES THE COMPLETE
AGREEMENT AND UNDERSTANDING AMONG THE PARTIES AND SUPERSEDES AND PREEMPTS ANY
PRIOR UNDERSTANDINGS, AGREEMENTS OR REPRESENTATIONS BY OR AMONG THE PARTIES,
WRITTEN OR ORAL, WHICH MAY HAVE RELATED TO THE SUBJECT MATTER HEREOF IN ANY WAY.


(J)            NO STRICT CONSTRUCTION.  IN THE EVENT AN AMBIGUITY OR QUESTION OF
INTENT OR INTERPRETATION ARISES, THIS AGREEMENT SHALL BE CONSTRUED AS IF DRAFTED
JOINTLY BY THE PARTIES HERETO, AND NO PRESUMPTION OR BURDEN OF PROOF SHALL ARISE
FAVORING OR DISFAVORING ANY PARTY BY VIRTUE OF THE AUTHORSHIP OF ANY OF THE
PROVISIONS OF THIS AGREEMENT.

9


--------------------------------------------------------------------------------



(K)           TERMINATION.  THIS AGREEMENT SHALL TERMINATE ON THE THIRD
ANNIVERSARY OF THE DATE HEREOF. UPON SUCH TERMINATION OF THIS AGREEMENT, ALL
OBLIGATIONS UNDER THIS AGREEMENT SHALL TERMINATE AND THIS AGREEMENT SHALL BE OF
NO FURTHER FORCE OR EFFECT; PROVIDED, HOWEVER, THAT THE INDEMNIFICATION AND
CONTRIBUTION OBLIGATIONS OF THE PARTIES SET FORTH IN SECTIONS 6 AND 7 SHALL
SURVIVE ANY SUCH TERMINATION OF THIS AGREEMENT.

*  *  *

10


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Company and each Holder have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

COMPANY:

 

 

 

XPLORE TECHNOLOGIES CORP.

 

 

 

By:

 

 

 

 

Michael J. Rapisand

 

 

Chief Financial Officer

 


--------------------------------------------------------------------------------